notice further advised that failure to pay the filing fee within ten days
                 would result in the dismissal of this appeal. To date, appellants have not
                 paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, cause appearing, this appeal is dismissed. 1
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY   &atm   r.   4Apido,

                 CC:   Hon. Douglas W. Herndon, District Judge
                       Homeowner Relief Lawyers LLC
                       Law Offices of Marilee A. Ryan, LLC
                       Eighth District Court Clerk




                       ' Respondents' February 25, 2015, motion to dismiss this appeal is
                 denied as moot.
 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER
                                                       2
  "1 947 e